ALLREAD, J,
Epitomized Opinion
Action by Foster as tax payer and citizen, to enjoin the execution and performance of a contract for the improvement of certain sections of an inter-county highway and main market road, for alleged defects and irregularities in the proceedings. It it alleged that the change of the road is to be made without proper publication in all the counties.
The statute 1189 GC. provides that the State Commissioner shall give notice by publi-Lon in two newspapers of general circulation in h of the counties in which said inter-county high-j or any part thereof is located. Publication notice was made in newspapers of Union and ;an counties where the proposed change of route 3 to be made. The road extends also into Auize and Mercer counties, and it is contended the ice should be published in newspapers of these nties also. In dissolving the injunction the irt of Appeals held:
. The statute did not require a notice to be en in each of the counties where the highway 3 located. By the words, “or any part thereof,” is reasonable to assume that the legislature in-ded that the publication should be made only in county or counties where the changed portion the road was located. The publication dn Union l Logan counties is therefore sufficient.r